DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10/11/2022 has been considered and entered.  The amendment overcomes the rejections in view of Oster (US 4,182,537) in view of Mallis et al. (US 2011/0084477) and Bailey et al. (US 2015/0132539) for failure to teach sole lubricating of threaded portions of box member of sucker rod couplings.  Therefore, the previous rejections are withdrawn and new grounds of rejections are made as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2011/0220348) in view of Mallis et al. (US 2011/0084477) and alternatively in further view of Bailey et al. (US 2015/0132539)
In regards to claim 1, Jin teaches coated devices (i.e., for oil and gas well drilling) and method of making and using the coated devices wherein the coating is low friction coating (i.e., lubricant) that can be present on a portion of the inner surface, outer surface or combinations (abstract). The coated surface can be threads of sucker rod couplings and can be on the internal or externals surfaces or both [0197, Fig 5c].  The Fig 5c illustrates the sucker rod coupling with the pin 74 having threads and reliefs (unthreaded portions) at the bottom and top of threaded region and a face that abuts the box, the corresponding box 73 would have similar threads and reliefs corresponding to the same position of the threaded and unthreaded surfaces of the pin and a face that abuts the pin.  
When only the threaded portion of the coated, the step of coating the threaded region alone without coating the external surfaces of the box, the box face and reliefs of the box is provided.  The internal surfaces of the box are configured to abut the external surface of the pin.  Jin does not recite the step of curing the coating or the use of masking to protect the surfaces that are not coated.
Mallis is further added to teach solid lubricant coatings of threaded member such as a box member of a tubular connection (abstract).  The threaded tubular connections are useful in oil tubular goods [0005].  The solid lubricant coatings on threads advantageously reduce the total running time of the drillstring [0034].  Thus, Mallis is directed to coatings of threads useful in similar well drilling apparatus such as that of Jin.  Mallis teaches the coatings can be solid lubricants which can be applied by brushing or spraying or dipping or any other conventional method known in the art an which can be cured and/or dried after coating [0027].  The lubricant coatings include solid lubricants such as molybdenum disulfide (MoS2), polytetrafluoroethylene (PTFE), boron nitride, graphite etc. [0028].
Thus, persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have provided the coatings of Mallis upon the box threads of Jin through conventional means and curing and/or drying, as Mallis teaches such composition and method of coating are applicable to threaded connections of box members of similar tubular connections.
While masking of surfaces that does not require coating is not particularly described by Jin or Mallis, it would have been obvious to have protected surfaces that does not require coating by masking them until after coating and removing them.  Such methods are routinely practiced for surface coatings such as during paintings where a surface that does not require paint is masked (covered) before painting and unmasked afterwards.  
Alternatively, at least in view of Bailey teaches coatings for sucker rod couplings similar to Oster [0032].  Bailey teaches masking of portions of the body to only provide coating of selected portions alone and removal of the mask after the coating operation [0190, claim 58].  Thus, at least in view of Bailey, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have provided masking of the non-coated surfaces of the sucker rod of Jin prior to lubricating and curing according to the teachings of Mallis, as Bailey teaches use of such techniques during the coating of similar components.
In regards to claim 2, Jin, in view of Mallis and/or Bailey provides the method and teaches the coating having the lubricant of the claim as previously stated.
In regards to claims 4, 5, Jin, in view of Mallis and/or Bailey provides the method and teaches the coating which can be applied by brushing as previously stated.  Thus, the step of spraying the thread or, alternatively, of dipping a brush wand and applying the coating on the internal threads of the box (i.e., of the box) is obvious.
In regards to claim 8, Jin, in view of Mallis and/or Bailey provides the method as previously stated.  Mallis teaches the method of coating and further points to US 2008/0129044 by Carcagno as teaches the method of coating [0029].  Carcagno recites the step of curing by heating of the coating, and thus provides the step of heating to a temperature to cure the coating [see 0110].  Also, alternatively, the use of heating to cure coatings on sucker rod threads are known in view of Rutledge et al. (US 2008/0219757) who teaches heating at elevated temperatures [see 0020].  Thus, alternatively, at least in view of Rutledge persons of ordinary skill in the art would have found it obvious to have provided curing of the lubricating coating of Jin and Mallis by use of heating, as Rutledge teaches such means of curing is conventional.
In regards to claim 9, Jin, in view of Mallis and/or Bailey provides the method as previously stated.  Jin teaches tubular string comprising couplings [0034].

Claims 14, 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2011/0220348) in view of Mallis et al. (US 2011/0084477) in view of Bailey et al. (US 2015/0132539) and further in view of Carsensen (US 2004/0231127)
In regards to claims 14, 17 – 20, Jin, in view of Mallis and/or Bailey provides the method, solid lubricant and the assembly having the sucker rod with box and pins but fails to teaches the presence of a preload on the pins.  Cartesen teaches a system of making and breaking connections between the pin ends of sucker rods and coupling sleeves that employs a hydraulically powered system of radially driven gripper heads which is used to preassemble sucker rods into couplings with precise prestress (abstract).  A power tong driver is used to provide preload stresses [0009, 0046 and claim 3].  
Thus, persons of ordinary skill would have found it obvious to have assembled the sucker rod string of Jin using the system of Cartsensen, as it allows for sucker rod string to be assembled readily in the field with invariant optimum prestress conditions at each connection (see abstract).  
The means of applying a preload on the pins and use of tools such as a power tong or tightening of box and pin connections to be hand tight are would be parameters that can be routinely optimized by person of ordinary skill in the art at the time of the invention.  The mere automation of a process that can be performed manually or the specific tools for performing the recited method does not carry patentable weight and/or is obvious. The sucker rod couplings are devices used in drillings which intrinsically have tight connections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771